Citation Nr: 0613836	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for a disorder of the 
cervical spine. 

3.  Entitlement to an increased rating for Osgood-Schlatter 
disease of the left knee, status post knee replacement, 
evaluated as 10 percent disabling from July 20, 1992, and as 
30 percent disabling since January 1, 2002.  

4.  Entitlement to an increased rating for Osgood-Schlatter 
disease of the right knee, evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right shoulder, evaluated as 20 percent 
disabling.  

6.  Entitlement to an increased rating for DJD of the left 
ankle with residuals of a torn left Achilles tendon, 
evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for a left wrist 
disorder, to include excision of the navicular and fusion, 
evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for dermatitis of the 
hands, evaluated as 10 percent disabling.  

9.  Entitlement to a compensable rating for residuals of 
excisions of ganglion cysts from the right wrist.  

10.  Effective dates prior to July 20, 1992, for increased 
ratings for Osgood-Schlatter disease of the left knee, for 
Osgood-Schlatter disease of the right knee, and for a left 
wrist disorder.  

11.  Entitlement to an earlier effective date for application 
of the bilateral factor for purposes of an increased combined 
disability evaluation in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 31, 
1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington DC.  Custody of the case was eventually 
transferred to the RO in Pittsburgh, Pennsylvania.  

Given the long duration of this appeal, the procedural 
history must be related.  

A December 1984 rating decision granted service connection 
for: (1) DJD of the right shoulder and assigned a 10 percent 
rating; (2) dermatitis of both hands with spoon nails of the 
right and left thumbs and assigned a 10 percent rating; (3) 
osteoarthritis of the left ankle with disability of the 
Achilles tendon and assigned a 10 percent rating.  Service 
connection was also granted and noncompensable disability 
ratings assigned for Osgood-Schlatter disease of both knees, 
residuals of an excision of a ganglion cyst from the right 
wrist, DJD of the left wrist with residuals of excision of 
the navicular.  These grants and evaluations as well as a 
combined disability evaluation of 30 percent were made 
effective September 1, 1982, the day after discharge from 
military service.  

A July 1994 rating decision denied service connection for a 
left shoulder disorder and for DJD and degenerative disc 
disease (DDD) of the cervical spine.  It granted a 10 percent 
rating for DJD of the left wrist with residuals of excision 
of the navicular and also granted a separate 20 percent 
disability rating for the service-connected right knee and a 
10 percent rating for the service-connected left knee but 
denied evaluations in excess of 10 percent for the right 
shoulder and the left ankle.  These grants were made 
effective July 20, 1992 (date of receipt of claim).  An 
increased combined disability rating, including a bilateral 
factor of 4.8 percent, from 30 percent to 60 percent, was 
assigned effective July 20, 1992.  The veteran was notified 
of these actions by letter of July 26, 1994.  

Following a July 24, 1995, Notice of Disagreement (NOD), an 
August 1995 rating decision confirmed and continued the 20 
percent rating for the right knee.  A September 1995 
Statement of the Case (SOC) addressed 10 issues.  
Specifically, the two (2) service connection claims, the 
ratings for all six (6) service-connected disabilities as 
well as an effective date prior to July 20, 1992, for the 
grants resulting from the July 1994 rating decision and also 
entitlement to a combined disability evaluation greater than 
60 percent.  

A November 1995 rating decision granted an increase from 20 
percent to 30 percent for the service-connected disability of 
the right knee, described as Osgood-Schlatter disease, status 
post right medial and lateral meniscectomies and 
chondroplasty of the medial femoral condyle for torn medial 
and lateral menisci, effective July 20, 1992.  With a 
bilateral factor of 5.4 percent, the combined disability 
evaluation continued to be 60 percent since July 20, 1992.  

An April 1996 rating decision continued a 60 percent combined 
disability evaluation, from July 20, 1992, with a bilateral 
factor of 5.4 percent.  

A July 1997 rating decision granted a temporary total 
disability rating under 38 C.F.R. § 4.30 (based on surgery to 
fuse the left wrist in October 1996) resulting in an increase 
from the schedular 10 percent rating (in effect since July 
20, 1992) to a 100 percent temporary total rating 
(under38 C.F.R. § 4.30) from October 21, 1996, until a 10 
percent schedular rating was resumed effective February 1, 
1997.  This rating decision also granted special monthly 
compensation (SMC).  

A September 2001 rating decision granted a temporary total 
rating for the left knee disorder such that the 10 percent 
schedular rating (in effect since July 20, 1992) was 
increased to the 100 percent temporary total rating effective 
November 19, 1999, and a 30 percent schedular rating was 
assigned effective January 1, 2001.  This resulted in an 
increase in the combined disability rating from 60 percent 
(effective from July 20, 1992) to 100 percent, effective 
November 19, 1999, and a combined disability rating of 70 
percent, including a bilateral factor or 6.4 percent, from 
January 1, 2001.  Also, SMC based on housebound status was 
granted from November 19, 1991, to January 1, 2001.  

Then a February 2003 rating decision addressed numerous 
issues.  The veteran was granted a temporary total rating for 
several periods of time based on treatment of his knees.  A 
30 percent disability rating for the left knee was resumed 
effective January 1, 2002, and a 30 percent disability rating 
for the right knee was resumed effective April 1, 1995.  A 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) and basic 
eligibility to Dependents' Educational Assistance (DEA) were 
granted effective January 1, 2001.  SMC based on need for aid 
and attendance was denied.  Service connection claimed for 
multiple disabilities was deferred.  

The February 2003 rating decision also held that there was 
clear and unmistakable error (CUE) in the April 1996 rating 
decision by assigning a 60 percent combined disability 
evaluation instead of 70 percent because skin disease of both 
hands (10 percent) had not been counted as part of the 
bilateral factor when the combined disability evaluation was 
computed.  Upon correction of that CUE, a combined disability 
evaluation of 70 percent (rather than 60 percent) was 
assigned effective July 20, 1992.  This mooted the appeal of 
the claim addressed in the SOC of entitlement to a combined 
disability evaluation greater than 60 percent but the veteran 
not contends that there was a failure to apply the bilateral 
factor in the December 1984 rating decision.  

Subsequently, a February 2004 rating decision, in part, 
granted an earlier effective date for a TDIU rating and DEA 
as of July 20, 1992.  SMC based on housebound criteria was 
granted effective from June 26, 2003, to October 1, 2003.  

Additional evidence was received at the Board and initial 
consideration of that evidence by the RO was waived by the 
veteran's service representative in a September 2005 "Motion 
to File Evidence Out of Time."  

Lastly, the veteran had requested that he be provided a 
hearing in Germany but by letter of September 2005 from the 
Board he was informed that hearings were not conducted by the 
Board in countries outside of the United States and the 
Philippines.  He was requested to clarify whether he desired 
a hearing before the Board at an RO facility, in Washington 
D.C. or a videoconference hearing.  However, he did not 
respond.  So, his request for a hearing must be deemed to 
have been withdrawn.  




FINDINGS OF FACT

1.  A left shoulder disorder first manifested years after 
the veteran's active military service ended and was not 
caused or made worse by his service-connected disorders.  

2.  The veteran's current cervical spine pathology is of 
service origin.  

3.  Since July 20, 1992 the Osgood-Schlatter disease of the 
left knee has been manifested by no instability, ankylosis or 
a compensable degree of limitation of motion but he has had 
fragmentation of the tibial tuberosity, arthritis, and a 
Baker's cyst producing marked knee impairment.  

4.  Since January 1, 2002, the veteran has not had a 
compensable degree of limitation of motion of the left knee, 
ankylosis, clinically documented instability or nonunion of 
the tibia or fibula.  

5.  There is not a compensable degree of limitation of motion 
of the right knee, ankylosis, clinically documented 
instability or nonunion of the tibia or fibula.  

6.  The veteran has such limitation of motion of the right 
shoulder as to approximate limitation at no more than the 
shoulder level and he has arthritis of the right shoulder but 
has not had recurrent dislocations of the shoulder nor 
fibrous union, nonunion (false flail joint) or loss of the 
humeral head nor is there evidence of ankylosis.  

7.  The veteran has ligament calcification and DJD of the 
left ankle from residuals of a torn left Achilles tendon but 
has good strength and no more than moderate limitation of 
motion and no ankylosis.  

8.  The veteran underwent left wrist fusion and the wrist is 
not shown to be fused in a position which is other than 
favorable.  

9.  The veteran has never undergone systemic therapy, either 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six (6) weeks or more, he does not have extensive 
lesions, constant itching or marked disfigurement.  He does 
not have involvement of 20 to 40 percent of the entire body 
or exposed areas.  

10.  The veteran has deep pressure if the area of the right 
wrist scars which causes some pain in the area below the 
scars and there is also pain on movement of the right wrist; 
and X-rays now confirm the presence of minimal arthritis and 
he has limitation of motion of the right wrist with decreased 
dexterity.  

11.  A claim for increased ratings for Osgood-Schlatter 
disease of both knees and for a left wrist disorder was 
received on July 20, 1992, and there is no corroboration of 
the allegation that an earlier claim allegedly filed on April 
15, 1992, and returned by the RO to the veteran, was ever 
actually filed.  

12.  The only compensable disability ratings at the time of 
the December 1984 rating decision were degenerative changes 
of the right shoulder, osteoarthritis of the left ankle with 
involvement of the Achilles tendon, and dermatitis of the 
hands with spoon nails of the thumbs, each evaluated as 10 
percent disabling and resulting in a combined disability 
evaluation, with or without the bilateral factor, of 30 
percent.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated during active service nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005); and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

2.  A disorder of the cervical spine was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

3.  Since July 20, 1992, to November 18, 1999, an evaluation 
of 30 percent but no more for Osgood-Schlatter disease of the 
left knee is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2005).  

4.  An evaluation in excess of 30 percent for Osgood-
Schlatter disease of the left knee status post knee 
replacement, since January 1, 2001, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2005).  

5.  An evaluation in excess of 30 percent for Osgood-
Schlatter disease of the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2005).  

6.  An evaluation in excess of 20 percent for DJD of the 
right shoulder is not warranted.  U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).  

7.  An evaluation in excess of 10 percent for DJD of the left 
ankle with residuals of a torn left Achilles tendon is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).  

8.  An evaluation of no more than 20 percent for a left wrist 
disorder, to include excision of the navicular and fusion, is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5214 (2005).

9.  An evaluation in excess of 10 percent for dermatitis of 
the hands is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2 4.7, 4.21, 4.118, 
Diagnostic Code 7806; as in effect prior to and since August 
30, 2002.  

10.  An evaluation of 10 percent but no more for residuals of 
excisions of ganglion cysts from the right wrist is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2 4.7, 4.21, 4.71a, Diagnostic Code 
5215 (2005).  

11.  Effective dates prior to July 20, 1992, are not 
warranted for a 10 percent rating for Osgood-Schlatter 
disease of the left knee, a 30 percent rating for Osgood-
Schlatter disease of the right knee, and a 10 percent rating 
for a left wrist disorder.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  

12.  An earlier effective date for application of the 
bilateral factor for purposes of an increased combined 
disability evaluation in excess of 30 percent is not 
warranted.  38 C.F.R. §§ 4.25, 4.26 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  Upon receipt of a complete or 
substantially complete application, VA must inform the 
claimant of information and medical or lay evidence not of 
record:  (1) necessary to substantiate the claim; (2) that VA 
will seek to obtain; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  See 
also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II").  

Here, the initial rating action appealed was in July 1994 
prior to the November 2000 enactment of the VCAA and, so, it 
was impossible to provide notice of the VCAA prior to the 
enactment thereof.  

The governing VCAA regulations were cited in the October 
2004 Supplemental Statement of the Case (SSOC).  The veteran 
was provided assistance by the RO as shown in RO letters of 
November 2002, April 2004, and July 2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

As to the claims for service connection, the VCAA notice to 
the veteran did not cite the law and regulations governing 
nor describe the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As to the claim for service connection for a left 
shoulder disorder, to which the Board concludes that the 
preponderance of the evidence is unfavorable, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

As to the grant of service connection for a disorder of the 
cervical spine, the RO will subsequently assign a disability 
rating and an effective date, and provide the veteran with 
the appropriate notice and information.  

As to the claims for increased rating which are denied, any 
question as to an effective date is also moot.  Similarly, as 
to the claims for increased ratings which have been granted, 
the matter of the effective date will be addressed by the RO 
de novo when the case is returned to the RO.  

And as to the claim for effective dates prior to July 20, 
1992, for a 30 percent rating for Osgood-Schlatter disease of 
the left knee, a 30 percent rating for Osgood-Schlatter 
disease of the right knee, and a 10 percent rating for a left 
wrist disorder and the claim for an earlier effective date 
for application of the bilateral factor for purposes of an 
increased combined disability evaluation in excess of 30 
percent, since these claims have been denied, further 
information is not required.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  Voluminous postservice private 
clinical records and records from a U.S. military facility in 
Germany are on file.  

In April 2004 the veteran's service representative stated 
that due to the severity of the veteran's service-connected 
disabilities he would be unable to travel to attend any VA 
examinations.  However, he had been afforded examinations in 
April 1993, November 1995 and January 2003.  38 U.S.C.A. 
§ 5103A(d).  

A copy of the veteran's claim file was furnished to him in 
June 2004.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, as explained, the veteran declined his opportunity 
for a hearing to provide oral testimony in support of his 
claims.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Certain conditions, such as arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service. This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2005).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Service Connection

Left Shoulder Disorder

The SMRs are negative for left shoulder disability.  In March 
1992 a German physician reported having evaluated the veteran 
in February 1992.  The veteran complained of left shoulder 
pain.  

X-rays on official examination in April 1993 revealed mild 
periarthritis of the left shoulder.  

Records from a military hospital in Germany reflect that the 
veteran was hospitalized in July 1994 after having fallen off 
of a ladder.  He sustained a fracture of the distal portion 
of the left clavicle, fracture of several ribs on the left 
side, and pneumothorax.  

Official examination in January 2003 noted that the veteran 
had degenerative changes of sclerosis with joint narrowing of 
the acromioclavicular (AC) joints in each shoulder.  The 
diagnosis was post traumatic deformity of the distal left 
clavicle with osteophytes at the AC joint.  

There is no contemporary evidence of left shoulder disability 
until early 1992, almost a decade after discharge from active 
military service.  Neither then nor prior to the veteran's 
postservice injury to the left shoulder did he attribute any 
left shoulder pathology to his period of active service.  

While it is now undisputed that he had left shoulder 
pathology there is no competent medical evidence which 
relates it to his period of active military service.  
Similarly, although he has alleged that the left shoulder 
disability is due to or aggravated by his service-connected 
disorder of the left wrist, there is also no competent 
medical evidence of such a medical relationship.  

Accordingly, the Board must conclude that service connection 
for a left shoulder disorder is not warranted. 

Cervical Spine

The veteran's SMRs reveal that in February 1968 he had pain 
on the left side of the neck with swallowing or coughing.  
There was tenderness anterior to the sternocleidomastoid 
area.  In April 1971 he had a sore throat and pain on the 
left side of the neck for 2 days.  There was swelling and 
tenderness along the left sternocleidomastoid muscle.  The 
impression was myositis of the left sternocleidomastoid 
muscle.  

In February 1973 the veteran's neck muscles ached when he had 
a viral flu.  In June 1982 he complained of having had pain 
and sensitivity on the left side of the neck for one week.  
There was some tenderness on the medial aspect at the 
sternomastoid area.  The assessment was questionable muscular 
pain.  

In July 1992 Dr. Doms reported that the veteran had been seen 
one month earlier.  After a CT scan, his diagnoses were 
cervical spine syndrome, retrospondylosis at C4-5 with dorso-
median protrusion and impression on the epidural space, 
spondylosteochondrosis at C6-7, and sensitive C6 compression 
on the left.  It was stated that the veteran's cervical spine 
syndrome with sensitive C6 compression on the left was 
"directly linked to the carpal-tunnel-syndrome [on the left] 
and the condition dating back to his military duty.  Despite 
some post-operative improvement, the cervical spine syndrome 
is viewed as resulting condition of his prior condition while 
on active duty."  Dr. Doms repeated this conclusion in a 
June 1994 statement.  

The diagnoses on official examination in April 1993, only a 
little more than a decade after military service, included 
severe DJD of the cervical spine.  

Dr. Doms medical opinion unfortunately lacks clarity but 
attributes the veteran's current cervical spine disorder to 
both his military service and his service-connected left 
wrist disorder.  The physician offers no rationale explaining 
a relationship of the cervical spine disorder to the service-
connected left wrist disorder.  However, since the SMRs show 
that the veteran had some muscular pathology of the left side 
of his neck and because Dr. Doms states that the current 
cervical spine disorder results from this, and together with 
the favorable resolution of doubt, service connection for a 
cervical spine disorder on the basis of direct service 
incurrence is warranted. 

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

In July 1992 Dr. Doms made reference to the severity of left 
wrist disability under German law.  However, the RO and the 
Board are required to follow the law and regulations which 
govern VA and not German law.  

Osgood-Schlatter disease of the left knee, status post knee 
replacement,

There is no specific Diagnostic Code for rating the veteran's 
service-connected Osgood-Schlatter disease and the RO has 
rated it analogously by use of a 'built-up' code as traumatic 
arthritis under 38 C.F.R. § 4.71, DC 5010.  Under 38 C.F.R. 
§ 4.20 it is permissible to rate an unlisted disorder as if 
it were a closely related disease or injury, when the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992) (permitting analogous 
ratings on the basis of etiology rather than symptoms).  
Analogous ratings may be accomplished under 38 C.F.R. § 4.27 
by 'built- up' with the first 2 digits being from the part of 
the schedule most closely identifying the bodily part or 
system and, followed by a hyphen, the last 2 digits being 
'99' to signify rating as an unlisted condition.  Generally 
see Archer v. Principi, 3 Vet. App. 433 (1992). 

The Board finds that the use of DC 5010 and 5003 for rating 
the service-connected Osgood-Schlatter disease is appropriate 
because the functions affected, anatomical localization, and 
symptomatology are closely analogous.  

Nevertheless, the Board will consider all possibly applicable 
DCs in attempting to arrive at the proper evaluation for the 
veteran's service-connected knee disability.  

Under DC 5010 traumatic arthritis is rated under DC 5003 as 
degenerative arthritis.  Under 38 C.F.R. § 4.71(a) DC 5003, 
if degenerative arthritis is established by X-rays, 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5260 a 10 percent rating requires 
flexion limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261 a 10 percent 
rating requires extension limited to no more than 10 degrees, 
a 20 percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Left knee, 10 percent disabling from July 20, 1992

On official examination in 1993 it was noted that the veteran 
had Osgood-Schlatter's disease and a Baker's cyst of the left 
knee.  That knee had become increasing stiff and painful.  A 
feeling of instability while walking was also present.  He 
used an elastic brace to support that knee.  On examination 
that knee was pale and slightly swollen.  The tibial 
tuberosity bulged and was more painful, due to Osgood-
Schlatter's disease.  His ligaments were stable but there was 
mild retropatellar crepitation.  A large Baker's cyst was 
palpable in the left popliteal space.  Motion of that knee 
was from zero (0) degrees of extension to 120 degrees of 
flexion.  X-rays revealed findings of Osgood-Schlatter's 
disease with multiple bony fragments at the tibial tuberosity 
and arthritis and retropatellar arthritis as well as a 
Baker's cyst.  The diagnosis was Osgood-Schlatter's disease 
with arthritis and retropatellar arthritis as well as a 
Baker's cyst.  

On official examination in 1995 the veteran complained of a 
sensation in the left knee of pressure from the outside to 
the inside as well as an increasing sensation of instability 
when walking.  His problems with Baker's cyst in the left 
popliteal area and Osgood-Schlatter's disease had stayed the 
same.  On examination the contour of the left knee was 
slightly enlarged.  The medial and lateral articular spaces 
were painful to pressure.  The ligaments were stable.  There 
was patellar crepitation.  The tibial tuberosity bulged and 
was tender to pressure.  There was a large Baker's cyst in 
the left popliteal area.  X-rays revealed a significant 
persistence of tibial apophysis with fragmentation in the 
anterior part of the tibial head due to Osgood-Schlatter's 
disease.  Otherwise, there was minimal femuro-patellar 
arthritis (small osteophytes at the upper patellar edge).  
The diagnosis was femuro-patellar arthritis, left popliteal 
Baker's cyst, and Osgood-Schlatter's disease of the left 
knee.  

The evidence since July 20, 1992, reflects that the veteran 
had no locking, ankylosis or instability.  The degree of 
limitation of motion of motion was noncompensable in both 
flexion and extension.  

However, he did have fragmentation of the left tibial 
tuberosity which could be rated under DC 5262 for impairment 
of the tibia with malunion.  Given his significant complaint 
of pain, need for use of an elastic brace, limitation of 
motion even if noncompensable, arthritis, and a Baker's cyst, 
together with the favorable resolution of doubt, it is the 
judgement of the Board that a 30 percent disability 
evaluation was warranted for the left knee disorder since 
July 20, 1992 on the basis of marked left knee disability.  

However, there was no nonunion of the tibia or fibula nor any 
ankylosis or limitation of motion which would warrant a 
rating in excess of 30 percent.  

Left knee, 30 percent disabling since January 1, 2002

Under 38 C.F.R. § 4.71a, DC 5055 a 100 percent evaluation is 
assigned for one year following implantation of a knee 
prosthesis.  With chronic residuals consisting of sever 
painful motion or weakness in the affected extremity, a 60 
percent rating is warranted.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
evaluation is by analogy to DCs 5256, 5261, or 5262.  There 
will be a minimum rating of 30 percent.  

Here, following the implantation of the left knee prosthesis 
and the assignment of a 100 percent rating under DC 5055, a 
30 percent schedular rating was resumed effective January 1, 
2002. 

On official examination in 2003 the veteran complained of 
pain in his knees.  It was reported that he had had left knee 
arthroscopy in the past and a total knee arthroplasty in 1999 
with revision in 2000.  A left knee arthroscopy had confirmed 
severe degenerative changes and the knee replacement had not 
improved his pain, nor did the subsequent revision.  The only 
position of comfort was that of lying supine with the 
extremity elevated and in a non-functional position.  It was 
noted that Osgood-Schlatter's disease was a long-term process 
causing intermittent pain.  His carriage was cautious due to 
antalgia and decreased mobility of joints.  His gait was 
antalgic with increased "foot flat phase time" due to pain.  
He occasionally shuffled and required a cane during periods 
of pain.  On examination there were multiple surgical scars 
and an obvious deformity of the left knee.  It was further 
noted that ambulating on steps and ramps produced increased 
knee pain.  Flexion of the left knee was to 110 degrees and 
there was catching pain on extension with a loss of 10 
degrees of extension.  Left knee strength was 4+/5.  The 
diagnosis was arthritis and Osgood-Schlatter's disease and 
total left knee arthroplasty with extensive postoperative 
pain, decreased range of motion, and instability.  

Following the veteran's total left knee replacement he is not 
shown to have had a compensable degree of limitation of 
motion nor is there any ankylosis.  Although the diagnosis on 
official examination in 2003 included instability, this is 
obviously incorporated into the diagnosis of a recurrent 
complaint by the veteran because, on the other hand, 
instability has never been clinically documented.  Further, 
there is no evidence of nonunion of the tibia or fibula.  
Accordingly, an evaluation in excess of 30 percent since 
January 1, 2002, is not warranted.  

Osgood-Schlatter disease of the right knee, 30 percent 
disabling

When hospitalized during service in October 1970 the veteran 
had removal of a free bony spicule from the right knee due to 
old Osgood-Schlatter disease.  

On official examination in 1993 it was reported that since 
the 1970 surgery the veteran had had increasing pain and 
stiffness.  A Baker's cyst in the right popliteal space had 
not bothered him too much but he complained of a sensation of 
instability when walking.  He used an elastic brace on the 
right knee.  On examination the right knee was pale and the 
joint was slightly swollen.  The tibial tuberosity bulged 
slightly.  There was an unremarkable surgical scar.  The 
lateral and medial articular spaces were painful on pressure.  
The anterior and cruciate ligaments were over-stretchable.  
The collateral ligaments were stable.  There was 
retropatellar crepitation.  Motion of the right knee was from 
zero (0) degrees of extension to 130 degrees of flexion.  X-
rays revealed Osgood-Schlatter's disease with multiple bony 
fragments at the tibial tuberosity, a widened lateral 
articular space, arthritis, and retropatellar arthritis as 
well as a Baker's cyst.  The diagnosis was Osgood-Schlatter's 
disease with arthritis, retropatellar arthritis, and a 
Baker's cyst.  

In February 1995 the veteran underwent medial and lateral 
meniscectomies and chondroplasty of the medial femoral 
condyle of the right knee.  

A July 1995 right knee MRI revealed a chronic tear of the 
right anterior cruciate ligament, a probable strain of the 
posterior cruciate ligament, a tear in the anterior and 
posterior horns of the lateral meniscus, a postoperative 
truncated posterior horn of the medial meniscus, a mildly 
complex Baker's cyst, and DJD with osteophyte formation.  

On official examination in 1995 the veteran complained of 
swelling of the right knee as well as immobility and morning 
pain.  He indicated that getting up from bed or after sitting 
was difficult and that kneeling and squatting were no longer 
possible.  He had used a cane due to right knee pain since 
October 1994.  On examination his right knee was enlarged and 
deformed.  His surgical scars were unremarkable.  He lacked 
18 degrees of full extension and flexion was to 118 degrees.  
The medial and lateral articular spaces were painful to 
pressure.  The anterior cruciate ligament was somewhat lax.  
Lachman and pivot shift signs were positive.  The medial 
collateral ligament was painful to pulling and elongated.  
There was patellar crepitation and pressure pain.  There was 
a Baker's cyst in the right popliteal space.  The diagnoses 
were instability of the right knee due to chronic anterior 
cruciate ligament tear and probable posterior cruciate 
ligament strain; twice ruptured lateral meniscus, 
postoperative status; partial medial meniscectomy, 
osteoarthritis, right popliteal Baker's cyst, and residuals 
of Osgood-Schlatter's disease.  

On official examination in 2003 the veteran complained of 
knee pain.  It was noted that X-rays had shown extensive 
degenerative changes, most notably in the medial compartment.  
There was bone-on-bone contact with joint space narrowing and 
subchondral sclerosis in all three compartments.  It was 
noted that Bakers cysts were indicative of menisceal damage.  
There was crepitus, pain, and numbness of that extremity 
which made walking any distance, climbing stairs, and walking 
on ramps difficult.  He was awaiting a total joint 
replacement.  Because of a right hip replacement, strength in 
the right hip was decreased, adding more stress to the right 
knee.  It was noted that Osgood-Schlatter's disease was a 
long-term process causing intermittent pain.  His carriage 
was cautious due to antalgia and decreased mobility of 
joints.  His gait was antalgic with increased "foot flat 
phase time" due to pain.  He occasionally shuffled and 
required a cane during periods of pain.  It was further noted 
that ambulating on steps and ramps produced increased knee 
pain.  Right knee flexion was to 120 degrees and there was 
catching pain on extension with a loss of 5 degrees of full 
extension.  Right knee strength was 5-/5 due to pain on 
extension.  The left leg was longer by 3/4 inch.  The diagnosis 
was degenerative changes and Osgood-Schlatter's disease with 
decreased range of motion of the right knee with pain and 
instability.  Due to radiological evidence of joint 
interspace narrowing and tricompartmental osteoarthritis, 
most severe in the medial compartment, he was a candidate for 
a total right knee arthroplasty.  

For a higher evaluation the veteran must be shown to have 
ankylosis or impairment of the tibia or fibula with nonunion 
and loose motion.  However, these clinical findings are not 
shown.  He also does not have sufficient limitation of motion 
to warrant compensable evaluations for restricted motion in 
either extension or flexion.  Also, although the diagnosis on 
official examination in 2003 included instability, this is 
obviously incorporation into the diagnosis of a recurrent 
complaint by the veteran because, on the other hand, 
instability and subluxation have never been clinically 
documented even though testing was positive for pathology of 
the anterior cruciate ligament.  

Although the veteran's right lower extremity is 3/4 inch 
shorter than the left, and even assuming without conceding 
that this is due solely to the service-connected right knee 
disability and not to the nonservice-connected right hip 
replacement, under DC 5275 for a compensable evaluation there 
must be at least 1 1/4 to 2 inches of shortening and this is 
not shown in this case.  

Accordingly, an evaluation in excess of 30 percent for 
Osgood-Schlatter disease of the right knee is not warranted.  

Right Shoulder DJD, 20 percent disabling

The SMRs show that the veteran is right handed.  See 
38 C.F.R. § 4.69 (2005). 

The criteria for rating arthritis have been set forth above.  
Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  However, in Mariano v. Principi, 17 Vet. 
App. 305, 317 - 18 (2003) the Court clarified that for a 20 
percent rating under DC 5201 the applicable plane of motion 
was not to be measured by limitation of motion of abduction 
alone to the shoulder level because 38 C.F.R. § 4.71, Plate I 
listed both abduction and forward elevation (flexion) as 
shoulder-arm movements, DC 5201 did not specifically identify 
the plane of motion (although DC 5200 did refer to 
abduction), and the title of DC 5201 was "Arm, limitation of 
motion of" and appeared to be generic without specifying 
limitation based solely on abduction.  The Court left open 
the question of whether the ratings in DC 5201 required 
limitation in all planes or limitation in any one plane but 
the Court noted that it would be very difficult to satisfy DC 
5201 if limitation were required in all planes.  So, here, 
the Board concludes that for rating under DC 5201 the 
limitation of motion may be in any one plane of motion, e.g., 
abduction or forward elevation (flexion).  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece), when 
in a favorable position, with abduction to 60 degrees, and 
ability to reach the mouth and head is retained, a 30 percent 
evaluation is warranted for the major extremity and 20 
percent when the minor extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece) when in 
an intermediate position between favorable and unfavorable, 
warrants a 40 percent evaluation when the major extremity is 
affected and 30 percent when the minor extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece) when in 
an unfavorable position, with abduction limited to 25 degrees 
from the side, warrants a 50 percent evaluation when the 
major extremity is affected and 40 percent when the minor 
extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for impairment of the humerus, regardless of 
whether it is the major or minor extremity which is affected, 
when there is either malunion with moderate deformity or when 
there are recurrent dislocations of the scapulohumeral joint 
which are infrequent and there is guarding of movement only 
at the shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5202, a 30 percent evaluation is 
warranted for the major extremity and 20 percent for the 
minor extremity, when there is either malunion with marked 
deformity or when there are recurrent dislocations of the 
scapulohumeral joint which are frequent and there is guarding 
of all arm movements.  

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity, when there is fibrous union of the humerus.  
Under 38 C.F.R. § 4.71a, DC 5202, a 60 percent evaluation is 
warranted for the major extremity and 50 percent for the 
minor extremity when there is nonunion of the humerus (false 
flail joint).  Under 38 C.F.R. § 4.71a, DC 5202, an 80 
percent evaluation is warranted for the major extremity and 
70 percent for the minor extremity when there is loss of the 
humeral head (flail shoulder).  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).  

Normal forward elevation of a shoulder (flexion) as well as 
normal abduction is to 180 degrees.  Normal internal and 
external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 
1 (2005).  

On official examination in 1993 the veteran complained of 
pain and reduced mobility of the right shoulder which had 
progressively worsened since 1980.  On examination there was 
crepitation of that shoulder on motion.  Mobility was 
painfully reduced.  The AC joint was tender on tapping.  
Abduction was to 160 degrees, adduction was to 70 degrees, 
forward elevation was to 160 degrees, and internal as well as 
external rotation were to 80 degrees.  X-rays revealed mild 
arthritis of the shoulder and AC joints.  There was severe 
periarthritis on the right as well as "degeneration" cysts 
in the right humeral head and surgical neck.  The diagnosis 
was arthritis and severe periarthritis of the humero-
scapularis and degenerative changes of the right shoulder.  

On official examination in 1995 it was noted that he had 
injured his left shoulder in a 1994 fall.  He had increased 
complaints relative to his right shoulder, with limitation of 
motion and more pain when moving the right arm over 90 
degrees.  He also complained of grinding and popping when 
moving the right shoulder.  He reported that if he laid on 
his right side, his entire right arm became numb.  On 
examination all right shoulder motions were marginally and 
painfully restricted.  There was crepitation on movement.  
The AC joint was tender to tapping.  It was noted that in 
comparison with the last examination there were almost 
identical findings.  X-rays of the right shoulder disclosed 
unremarkable bone structures and no sign of arthritic or 
inflammatory changes and no periarticular calcifications.  
The diagnosis was degenerative changes of the right shoulder.  

On official examination in 2003 the veteran complained of, in 
part, pain in his shoulders.  It was reported that X-rays had 
revealed right shoulder degenerative changes of sclerosis and 
joint narrowing of the AC joint.  On examination flexion of 
the right shoulder was to 130 degrees without pain, although 
there was greater motion with a significant increase in pain.  
Extension was from zero (0) degrees to 30 degrees.  Internal 
rotation was to 25 degrees and external rotation was to 55 
degrees.  Abduction was to 95 degrees.  Manual muscle testing 
of the shoulder was decreased due to decreased range of 
motion but strength was 5-/5.  He was to be scheduled for 
right shoulder surgery consisting of open distal clavicle 
resection.  The diagnosis was osteoarthritis of the right AC 
joint with joint narrowing, decreased range of motion, and 
pain.  

During hospitalization in June and July 2003 the veteran had 
right shoulder surgery.  This consisted of debridement of 
synovitis, subacromial decompression, open rotator cuff 
repair, and distal clavicle resection.  The operative report 
reflects, in part, that the biceps tendon had been completely 
ruptured and that rotator cuff was torn and retracted.  The 
preoperative diagnoses were a massive retracted rotator cuff 
tear of the supraspinatus and infraspinatus tendon, AC 
arthrosis, subacromial impingement, biceps tendon rupture, 
Grade II chondromalacia of the glenoid and humeral head, and 
osteochondritis dissecans of the humeral head.  

The range of motion testing on examinations in 1995 and 2003 
show that the veteran's right shoulder disorder more closely 
approximates limitation of motion of the shoulder at the 
shoulder level since the 1995 examination showed pain on 
motion over 90 degrees and the 2003 examination revealed 
abduction was limited to only 95 degrees.  This warrants the 
assignment of the current 20 percent evaluation.  

However, it is not shown that even since the recent operation 
that he has had limitation of motion of the arm to midway 
between the side and the shoulder level.  Likewise, it is not 
shown that he has had recurrent dislocations of the shoulder, 
fibrous union, nonunion (false flail joint) or loss of the 
humeral head nor, in addition, is there evidence of any 
ankylosis.  Accordingly, an evaluation in excess of 20 
percent is not warranted.  

DJD of the Left Ankle with residuals of a torn left Achilles 
tendon, 10 percent disabling

The criteria for rating arthritis have been set forth above.  
Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  

Under 38 C.F.R. § 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under 38 C.F.R. § 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted if the deformity is marked.  Under 38 C.F.R. 
§ 5274, a 20 percent rating is warranted for residuals of an 
astragalectomy.  

Under 38 C.F.R. § 5270, ankylosis of the ankle in plantar 
flexion, less than 30 degrees warrants a 20 percent rating.  
If ankylosed in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees, a 30 percent rating is warranted.  If ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, a 40 percent rating is 
warranted.  

Under 38 C.F.R. § 4.71a, DC 5056 surgical replacement of the 
ankle with a prosthetic replacement warrants a 100 percent 
rating for one year following the prosthesis (commencing 
after the initial grant of the 1-month total rating assigned 
under 38 C.F.R. § 4.30 following hospital discharge).  With 
chronic residuals consisting of severe painful motion or 
weakness, a 40 percent rating is warranted.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to 5270 (ankle ankylosis) or 5271 
(limited ankle motion).  The minimum rating for prosthetic 
replacement of an ankle is 20 percent.  

The April 1993 official examination noted that the veteran 
complained of having had left ankle swelling, pain, and 
stiffness since surgery in 1980 for a ruptured Achilles 
tendon.  He used an elastic brace on that ankle but could 
walk 200 to 400 meters.  He had a postoperative scar over the 
Achilles tendon and swelling of the soft tissue behind the 
external malleolus.  There was a mild reduction of left ankle 
mobility.  X-rays revealed calcification of the insertion of 
the left Achilles tendon, widening of the fibulo-talar joint, 
and a partly calcified tibio-talar ligament.  The diagnosis 
was left ankle osteoarthritis with residuals of a left 
Achilles tendon rupture.  

On official examination in November 1995 the veteran 
complained of having had increased problems with his left 
ankle.  He reported having swelling behind the external 
malleolus and of the distal portion of the Achilles tendon.  
After arising, he had an electric-like pain in the left ankle 
which radiated to the shin and mid-calf, and all the toes, 
particularly the left great toe.  He reported that the left 
ankle was very stiff and he had a burning sensation in the 
posterior portion of the ankle as well as pain in the heel 
and soreness of the longitudinal arch.  On physical 
examination there was minimal axis deviation (valgus) of the 
left heel.  There was an area of tenderness and swelling 
between the external malleolus and the insertion of the 
Achilles tendon.  Eversion and inversion of the left ankle 
were painfully restricted.  He had fallen arches from flat 
feet.  X-rays revealed a small amount of calcification at the 
Achilles tendon insertion and minimal calcification at the 
tibial malleolus.  The diagnoses were post-traumatic 
calcification of the insertion of the left Achilles tendon, 
left tibio-talar ligament calcification, osteoarthritis and 
dorsal capsular swelling, and mild valgus deviation of the 
left heel.  

On official examination in January 2003 plantar flexion of 
the left ankle was to 40 degrees, there was a loss of 10 
degrees of full dorsiflexion, inversion was to 15 degrees, 
and eversion was to 5 degrees.  Strength in dorsiflexion was 
decreased to 4-/5 but was otherwise 5/5 with pain interfering 
with most motion.  The veteran had daily subjective 
complaints of fatigue.  The diagnoses were that the left 
Achilles tendon was twice as thick as the right Achilles 
tendon (2 inches compared to 1 inch) with DJD and decreased 
range of motion and pain.  It was commented that the 
thickness of the left Achilles tendon affected shoe wear and 
caused him to have a different shoe size for each foot.  

Here, there is no ankylosis of the subastragalar or tarsal 
joints nor is there ankylosis of the ankle.  Likewise, there 
is no malunion of the os calcis or astragalus, much less with 
marked deformity.  The recent examination revealed that 
dorsiflexion and inversion were to one-half of normal and 
although eversion was only one-quarter of normal, plantar 
flexion was almost full.  The 1993 examination also described 
the veteran's limited mobility as being only mild.  Despite 
his complaints of pain, swelling, and stiffness, he has 
essentially good strength in the left ankle despite using an 
elastic brace.  

Accordingly, an evaluation in excess of 10 percent is not 
warranted. 

Left Wrist, including excision of the navicular, 10 percent 
disabling

During service the veteran underwent open reduction and 
internal fixation of the left carpal navicular in March 1972.  
In April 1973 he had removal of the proximal one-third of the 
navicular, radial styloidectomy, and excision of an 
osteophyte from the left thumb at the metacarpophalangeal 
(MCP) joint.  

The Board will consider all possible applicable DCs in 
attempting to arrive at the proper evaluation for the 
veteran's service-connected wrist disability.  In this 
regard, the methodology for rating any arthritis has been set 
forth above.  

Under 38 C.F.R. § 4.71a, DC 5215 limitation of motion of the 
wrist of the major or minor extremity with dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm warrants a maximum schedular rating of 10 
percent.  Normal dorsiflexion of a wrist is to 70 degrees and 
normal palmar flexion is to 80 degrees.  Normal ulnar 
deviation of a wrist is to 45 degrees and radial deviation is 
to 20 degrees.  38 C.F.R. § 4.71, Plate I.  

Under 38 C.F.R. § 4.71a, DC 5214 ankylosis of the wrist when 
in a favorable position in 20 degrees to 30 degrees of 
dorsiflexion warrants a 20 percent rating when affecting the 
minor extremity and 30 percent when affecting the major 
extremity.  With ankylosis in any other position, except 
favorable, a 30 percent rating is warranted when it affects 
the minor extremity and a 40 percent rating when it affects 
the major extremity.  With unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation, 
a 40 percent rating is warranted when it affects the minor 
extremity and a 50 percent rating is warranted when it 
affects the major extremity.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

During hospitalization in October 1996 the veteran was noted 
to have degenerative arthritis of the left wrist with an old 
scaphoid nonunion.  He underwent fusion of the left wrist 
with the wrist in slight extension and slight ulnar 
deviation.  

The January 2003 official examination noted that the veteran 
had had fusion of the left wrist on October 21, 1996, and now 
had no motion in that wrist and which affected his activities 
of daily living.  

However, there is no evidence that the left wrist is fused in 
a position which is other than favorable.  Accordingly, an 
evaluation of no more than 20 percent is warranted.  

Dermatitis of the Hands, 10 percent disabling

The criteria for the evaluation of dermatitis, rated as 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806, were 
changed effective on August 30, 2002.  

The most favorable version of any change in law or 
regulations during an appeal will be applied but the new 
version may not be applied prior to the effective date 
thereof, in the absence of language in the law or regulation 
requiring such application.  See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003) (citing Landgraf v. USI Film Prods., 
511 U.S. 244 (1994) and overruling in part Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991)).  See also 
VAOPGCPREC 7-2003, at *14-*15.  There is no such language in 
this case.  But, the old regulation or rating criteria may be 
applied to the period on or after the effective date of a 
new regulation or rating criteria.  In other words, the old 
rating criteria may be applied to the period on or after the 
effective date of the revised criteria.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See, too, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

Under 38 C.F.R. § 4.118, DC 7806, in effect prior to August 
30, 2002, eczema when manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable rating.  When eczema 
is manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted.  When eczema is manifested by exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted.  When eczema 
is manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant, a 50 percent rating is warranted.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides 
that dermatitis or eczema warrants a 10 percent rating when 
affecting at least five (5), but less than twenty (20) 
percent, of the entire body, or at least five (5) percent, 
but less than twenty (20) percent of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six (6) weeks during the past twelve (12) month 
period.  

A 30 percent rating is warranted when twenty (20) to forty 
(40) percent of the entire body or twenty (20) to forty (40) 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six (6) weeks or more, but 
not constantly, during the past twelve (12) month period.  A 
sixty (60) percent rating is warranted when more than forty 
(40) percent of the entire body or more than forty (40) 
percent of exposed areas are affected, or; when constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
twelve (12) month period.  

On official examination in April 1993 it was reported that 
the veteran's residual scar on the left wrist from carpal 
tunnel syndrome surgery in 1991 was tender and sometimes had 
an itching and burning sensation.  

On official examination in 1995 the veteran had reddish 
discoloration of the palm and dorsal aspect of the left hand.  
His knuckles burned in the morning, bilaterally.  His wrist 
and fingers were very itchy, for which he applied Vaseline 
and hand lotion.  

On official examination in January 2003 he had dermatitis of 
the hands with spooning of the fingernails which previously 
was intermittently active and was again active following a 
nonservice-connected total hip replacement.  

The veteran has never undergone systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six (6) weeks or more.  Further, the evidence 
does not show that he has had extensive lesions, constant 
itching or that there is marked disfigurement.  Likewise, it 
is not shown to involve 20 to 40 percent of the entire body 
or exposed areas.  

Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

A compensable rating for Right Wrist Ganglion Excision 
Residuals

There have been excisions of recurring ganglion cysts from 
the veteran's right wrist.  The right wrist ganglion excision 
residuals have been rated as a benign skin neoplasm under 
38 C.F.R. § 4.118, DC 7819.  As noted above, the rating 
criteria for the evaluation of disorders of the skin were 
changed effective on August 30, 2002.  

Under the old criteria at 38 C.F.R. § 4.118, DC 7819, new 
benign skin growths were rated as scars or on the basis of 
disfigurement.  A Note stated that unless otherwise provided, 
DCs 7807 through 7819 were to be rated as for eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestation.  

The old and new rating criteria for rating eczema are cited 
above.  

Under the criteria prior to August 30, 2002, scars which are 
superficial, poorly nourished, with repeated ulcerations or 
which are superficial, tender, and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, DCs 7803 and 7804.  Scars may also be rated on the 
basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805.  The criteria for functional 
impairment of a wrist are set forth above.  

Prior to August 30, 2002, 38 C.F.R. § 4.118, DC 7800 provided 
criteria for rating disfiguring scars of the head, face or 
neck.  However, here the scar does not affect any of those 
areas.  

Under the new criteria, benign neoplasms of the skin are to 
be rated on the basis of disfigurement of the head, face, or 
neck under DC 7800 or on the basis of scarring under DCs 
7801, 7802, 7803, 7804 or 7805, or on the basis of impairment 
of function.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, DC 7805 provides that other 
scars (not covered in DCs 7800 through 7804) are to be rated 
on the basis of limitation of function of the affected part.  

The rating criteria for functional impairment of the wrist 
have been set forth above.  

The new rating criteria for disfiguring scars, at 38 C.F.R. 
§ 4.118, DC 7800, apply to scars of the head, face, and neck, 
just as did the old rating criteria and, as noted, are not 
applicable here.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the minimum rating for scars 
other than of the head, face or neck which are deep or cause 
limited motion and involve an area or areas exceeding 6 
square (sq.) inches (39 sq. centimeters (cms.)).  A 20 
percent rating is warranted when the involved area or areas 
exceeds 12 sq. inches (77 sq. cms.).  A 30 percent rating is 
warranted when the involved area or areas exceeds 72 sq. 
inches (465 sq. cms.).  A 40 percent rating is warranted when 
the area or areas exceeds 144 sq. inches (one sq. foot) (929 
sq. cms.).  38 C.F.R. § 4.118, DC 7801.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars other than of the head, face or neck which are 
superficial and that do not cause limited motion and involve 
an area or areas of 144 square (sq.) inches (one sq. foot) 
(929 sq. centimeters) or greater.  38 C.F.R. § 4.118, DC 
7802.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and unstable.  38 C.F.R. 
§ 4.118, DC 7803.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, DC 7804.  

Notes to DCs 7801, 7802, 7803, 7804 provide that a deep scar 
is one associated with underlying soft tissue damage.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  

On official examination in 1993 the veteran reported having 
had 6 operations to remove ganglion cysts from the right 
wrist and that a 7th cyst was developing in the navicular 
area.  He reported that the area was painful and tender and 
also caused limitation of motion.  On examination the right 
wrist was externally unremarkable but there were fine scars 
from prior cyst excisions.  Mobility was almost undisturbed.  
Dorsiflexion was to 64 degrees, palmar flexion was to 88 
degrees, ulnar deviation was to 40 degrees, and radial 
deviation was to 30 degrees.  The diagnosis was postoperative 
residuals of removals of ganglion cysts.  

On official examination in 1995 the veteran complained of 
stiffness and tingling of the right thumb.  He had a 
significant reduction of arterial blood flow of both radial 
arteries.  On examination there were multiple fine 
postoperative scars of the right wrist.  A new ganglion cyst 
was developing in his right wrist.  Palmar flexion was now 
reduced to only 60 degrees and circumference of the wrist was 
increased.  It was noted that the stiffness and tingling of 
his right thumb might be compatible with DJD of the painfully 
palpable carpometacarpal joint, overlapped by reduced 
arterial blood supply due to occluding arteriosclerotic 
radial blood vessel disease.  X-rays revealed minimal 
arthritis of the carpometacarpal joint.  The diagnoses were 
diminished radial arterial blood supply due to occluding 
arteriosclerotic radial blood vessel disease, recently 
developing ganglion cyst of the right wrist, and residuals of 
repetitive removals of ganglion cysts from the right wrist. 

On official examination in 2003 it was noted that the veteran 
had had 7 excisions of ganglion cysts from his right wrist.  
One removal in 1979 was complicated by radial artery 
occlusion.  His picture was also complicated by bilateral 
carpal tunnel syndrome (CTS) and by cervical spine disease 
which resulted in pain and decreased dexterity.  He had noted 
severe cramping of the hands and electrical paresthesia of 
the dorsum of the hands which occurred without warning and 
required some time before resolving spontaneously.  On 
examination he had surgical scars on his extremities with 
pain to deep pressure and frank pain with movement of those 
joints.  Right wrist dorsiflexion was to 35 degrees, palmar 
flexion was to 55 degrees, ulnar deviation was to 45 degrees, 
and radial deviation was to 10 degrees.  The diagnoses were 
repeated removals of right wrist ganglion cysts complicated 
by radial artery ligation and permanently decreased pulse as 
well as DJD with decrease motion and pain.  

Initially, the Board notes that the postoperative right wrist 
scars are not in and of themselves tender, painful, adherent 
or otherwise symptomatic.  Nor do the scars involve a 
significant area of the skin.  So, an evaluation on the basis 
of eczema or for symptomatic scars is not warranted.  

However, deep pressure of the area of the scars does cause 
some pain in the area below the scars and there is also pain 
on movement of the right wrist.  X-rays now confirm the 
presence of minimal arthritis and he has limitation of motion 
of the right wrist with decreased dexterity.  

Accordingly, a 10 percent evaluation for residuals of 
repeated excisions of ganglion cysts of the right wrist is 
warranted.  However, he does not have any ankylosis of the 
right wrist.  So, a rating in excess of 10 percent is not 
warranted.  

Effective Dates Prior to July 20, 1992, for Ratings for 
Disabilities of the Knees and Left Wrist

Pursuant to 38 U.S.C.A. § 5110(a), unless provided otherwise, 
the effective date of a claim for an increased rating "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
Under 38 C.F.R. § 3.400(o)(1), the enabling regulation, 
except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim if received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' with the meaning 
of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date 
within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

Thus, if 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are not applicable, then the general rule set forth in 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) applies and 
the correct effective date is governed by the later of the 
date of increase or the date the claim is received.  

As recited in the September 1995 SOC the veteran contends 
that his claim for increased ratings was filed on April 15, 
1992, but that the letter was returned to him.  The SOC 
further stated that "[t]his decision can be reconsidered if 
the initial letter is returned to this office."  However, 
the veteran has never provided that letter.  

In this regard, following a 1988 RO denial of a claim for an 
increased rating for the veteran's service-connected skin 
disorder, the RO sent the veteran a letter dated May 7, 1992, 
acknowledging that the RO was working on "your claim.  
However, we need more information before we can finish our 
action."  It was requested that he send evidence of 
treatment of his "claimed disabilities" since service.  
This was needed to determine that amount of money "we can 
pay you."  

While the RO acknowledged that there was a claim, there is no 
claim in the veteran's claim prior to that May 7, 1992, 
letter which had not already been acted upon.  This gives 
credence to the veteran's contention that he had in fact 
filed a claim in April 1992.  

There is a presumption of administrative regularity that a 
government administrative agency has done what it regularly 
does in the administration of programs.  That presumption 
must be rebutted by evidence, not by mere allegation.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In the regular 
order of business, the RO retains all correspondence 
received from a claimant.  

In this regard, the current effective date has been set as 
July 20, 1992, the date of receipt of a letter from the 
veteran.  In that letter he stated in response to the RO's 
request (in the May 7, 1992 letter) for additional 
information concerning his "claimed disabilities (copy 
attached)" he was providing (and did provide) a description 
of his symptoms of the wrists, left ankle, left shoulder, and 
neck.  However, no copy of his putative April 1992 claim was 
attached.  Indeed, in the July 20, 1992, letter the veteran 
stated that "I submit this affidavit and the attached 
documents for your review and consideration to properly 
adjudicate my claim for disabilities."  He then described 
the attached documents as being "Ltr from Dr. Doms, dtd 13 
July 1992" and "Cy VA ltr. 7 May 1992."  A letter from Dr. 
Dom's was received with the July 20, 1992, letter from the 
veteran.  Dr. Doms letter addressed disability of several of 
the veteran's joints.  

Then, a September 22, 1992, RO letter notified the veteran 
that arrangements would be made for him to be examined and in 
a September 24, 1992, letter he was asked to provide evidence 
regarding the claims for service connection for disorders of 
the left shoulder and cervical spine. 

With respect to the veteran's allegation that a claim for 
increased ratings was filed on April 15, 1992, but was 
returned by VA to him, there is nothing in the claim files 
indicating that any correspondence in this time frame was 
ever returned to the veteran.  Moreover, the RO does not, in 
the usual course of operations, return claims to veterans.  

While the May 7, 1992, RO letter to the veteran indicating 
that the RO was working on his claim (or claims), absent 
documentation in the claim file that a claim was actually 
received, as alleged on April 15, 1992, an effective date 
prior to the receipt of the July 20, 1992, claim can not be 
assigned.  

The Board again points out that even if the RO did return any 
document or correspondence received in April 1992 to the 
veteran, since it is now in his possession it is incumbent 
upon the veteran to provide that document or correspondence 
as proof that it was filed, as alleged, on April 15, 1992.  

Having failed to do so, the Board must conclude that 
effective dates prior to July 20, 1992, for a 30 percent 
rating for Osgood-Schlatter disease of the left knee, a 30 
percent rating for Osgood-Schlatter disease of the right 
knee, and a 10 percent rating for a left wrist disorder are 
not warranted.  

Earlier effective date for application of the bilateral 
factor for purposes of an increased combined disability 
evaluation in excess of 30 percent

It is contended that with the application of the bilateral 
factor at the time of the December 1984 rating decision a 
combined disability evaluation in excess of 30 percent was 
warranted.  

The only compensable disability ratings at the time of the 
December 1984 rating decision were degenerative changes of 
the right shoulder, osteoarthritis of the left ankle with 
involvement of the Achilles tendon, and dermatitis of the 
hands with spoon nails of the thumbs, each evaluated as 10 
percent disabling.  

Determining the overall functional impairment for 
compensation purposes requires combining, not adding, the 
service-connected disorders under the Combined Ratings Table 
at 38 C.F.R. § 4.25 which provides that the greatest 
disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
combined value is converted to the nearest number divisible 
by 10 and this conversion will be done only once per rating 
and will be the last calculation performed.  38 C.F.R. 
§ 4.25(a), (b).  Disabilities arising from a single entity, 
e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are rated separately.  38 C.F.R. § 4.25(b). 

Disabilities affecting both arms, both legs, or paired 
skeletal muscles, will be combined and 10 percent added 
(i.e., not combined) before proceeding with further 
combinations or converting to the nearest number divisible by 
10.  This bilateral factor will be applied before other 
combinations are carried out and the figure obtained will be 
treated as one disability for purposes of arranging the order 
of severity for combination under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.26(a).  This requires combining the 
disabilities affecting the four extremities in order of 
individual severity and applying the bilateral factor by 
adding, not combining, 10 percent to the combined value 
obtained.  38 C.F.R. § 4.26(b).  The bilateral factor is not 
applicable unless there is a partial disability of 
compensable degree in each of two paired extremities or 
paired skeletal muscles.  38 C.F.R. § 4.26(c).  

In December 1984 the compensable disabilities combined, under 
38 C.F.R. § 4.25, to 27 percent, which rounded up to 30 
percent.  Even with the addition of a bilateral factor of 2.7 
percent, for a total of 29.7 percent, when rounded up the 
combined disability rating remained 30 percent.  In other 
words, the combined disability evaluation, with or without 
the bilateral factor, was 30 percent.  So, even if the 
bilateral had not been applied, and the December 1984 rating 
decision indicates that it was not, there was no error since 
any failure to apply the bilateral factor had no outcome on 
the combined disability rating.  


ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for a disorder of the cervical spine is 
granted.  

An evaluation of 30 percent for Osgood-Schlatter disease of 
the left knee since July 20, 1992, is granted subject to 
applicable law and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 30 percent for Osgood-Schlatter 
disease of the left knee, status post knee replacement, since 
January 1, 2002, is denied.  

An evaluation in excess of 30 percent for Osgood-Schlatter 
disease of the right knee is denied.  

An evaluation in excess of 20 percent for DJD of the right 
shoulder is denied.  

An increased rating for DJD of the left ankle with residuals 
of a torn left Achilles tendon is denied.  

An evaluation of 20 percent for a left wrist disorder, to 
include excision of the navicular and fusion, is granted 
subject to applicable law and regulations governing the award 
of monetary benefits.  

An increased rating for dermatitis of the hands is denied.  

An evaluation of 10 percent for residuals of excisions of 
ganglion cysts from the right wrist is granted subject to 
applicable law and regulations governing the award of 
monetary benefits.  

The claim for effective dates prior to July 20, 1992, for 
increased evaluations for Osgood-Schlatter disease of the 
left knee, for Osgood-Schlatter disease of the right knee, 
and a left wrist disorder is denied.  

An earlier effective date for application of the bilateral 
factor for purposes of an increased combined disability 
evaluation in excess of 30 percent is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


